DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 11/04/2022 to the non-final Office action of 09/23/2022 is acknowledged. The Office action on currently pending elected claims 19-29, 32, 34, and 36 follows.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “slots” recited in claims 19 and 27 must be shown and reference number(s) provided therefor in the specification and figures or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: the description for the component (110) present on Fig. 1 is not present.
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is hereby requested in correcting any errors of which Applicant may become aware in the specification.

Claim Objections

Claims  objected to because of the following informalities: claim 19 recites the limitation “a volume of the passenger compartment” (lines 12-13).   However, said “volume” has been previously positively set forth in line 5 of the claim. Therefore, it should be preceded by an article “the”. The same goes for claim 28, which recites “a headliner” which has been previously positively set forth in lines 7-8 of the parent claim 27.
	Furthermore, claims recite non-uniform terminology while referring to the same components of the apparatus,  e.g., the “passenger compartment of the transportation device” (e.g., lines 5-6 of claim 19) vs. just the “passenger compartment” (e.g., lines 13 and 17 of claim 19, etc.). There are numerous instances of similar informalities throughout the claims. The Office reminds Applicant that the uniform terminology should be used throughout the claims. The claimed terminology should be consistent with the terminology of the specification and should follow the nomenclature of the specification.  The terms and phrases used in claims must have a clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
	Furthermore, claims 19 and 27 recite an ungrammatical limitation “penetrate-able” [sic] instead of “penetrable”.
	Furthermore, claims on numerous instances recite open-ended clauses, while referring to the end structure of the apparatus, e.g., “for penetrating”, “for attaching”, etc. These clauses just suggest or makes optional. A language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2103(I)(C ) and MPEP 2111.04). Applicant must amend all instances of the open-ended clauses by reciting definitive and explicit limitations, e.g., “penetrated”, “attached”, etc. so as to clearly and definitely delineate the claimed structure of the apparatus.
	The Office notes that claims generally are poorly written and contain numerous errors and informalities. Therefore, Applicant’s cooperation is hereby requested in correcting any errors of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-29, 32, 34, and 36 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claims 19 and 27 recite the limitations: “wherein the thermal interface has a large surface area and a small overall volume, which is provided by the thermal interface having slots”. There is no support for the aforementioned limitations in the written description, as the specification is silent regarding any “slots”. The limitations constitute an impermissible new matter.
	The remaining claims have been also rejected along with said independent claims since they inherit aforementioned problems thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-29, 32, 34, and 36, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 19 and 27 recite limitations: “a large surface area and a small overall volume”. The terms “large” and “small” are relative terms which render the claims indefinite. The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Furthermore, regarding claim 27, the limitation “the transportation device” in the last line of the claim lacks antecedent basis.
Furthermore, regarding claim 32, it’s not clear what the limitations “the assembly is for attaching the assembly in or on the vehicle” supposed to mean. Is claim referring to the same assembly or to different assemblies? Also, if it the same “assembly”, how said “assembly” can be for attaching itself to something ? The scope of the claim is unclear.
The remaining claims have been also rejected along with said independent claims since they inherit aforementioned problems thereof and fail to provide any additional clarity. 	Applicant’s cooperation is hereby requested in correcting any errors of which Applicant may become aware in the claims.
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-29, 32, 34, and 36, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/ 0261273 to Maranville et al. (hereafter “Maranville”, cited in IDS).
Regarding claims 19, 22-24, 27, 29, 32, and 36, as best understood, Maranville discloses (Fig. 1-3) a vehicle (transportation device) (16) comprising: an assembly (10) for operating a surroundings LIDAR (par. [0017]) sensor (28) situated in (attached to) a roof areca of the vehicle (transportation device) (16) and configured to be permanently mechanically connected to the transportation device, the assembly comprising: a thermally well-conductive material segment (14, 36, 56, 80) (e.g., see par. [0029] for “fins 56, providing an increased surface area for the transfer of heat”); and a thermal interface (62, 86) wherein the thermal interface protrudes into, and is thermally connected to, a volume (24) of a passenger compartment of the transportation device (16), wherein the thermal interface is situated under an air permeable headliner of the transportation device (par. [0021]), wherein the thermal interface has a large surface area and a small overall volume (Fig. 2, also see par. [0029] for “fins 56, providing an increased surface area for the transfer of heat”), which is provided by the thermal interface having slots (54, 106), wherein the thermally conductive segment (14, 36, 56, 80)  is for penetrating an outer skin (i.e., the roof) of the transportation device (16) in a roof area (Fig. 1, 2), so that the thermal interface is thermally connected to a volume (24) of the passenger compartment, for giving off thermal energy to the volume (24) of the passenger compartment, and wherein an air conditioning system of the transportation device is for supplying the thermal interface (62, 86) with air (63) via a heating/air conditioning duct (inherently present), for improving dissipation of the thermal energy from the thermal interface (62, 86) to the volume of the passenger compartment, and wherein the air permeable headliner is penetrate-able by air from the heating/air conditioning duct (par. [0021]), wherein the assembly (10) guides the thermal interface (62, 86) through an outer skin (i.e., roof) of the transportation device (16) into the passenger compartment (24), (Fig. 1, 2).
	Regarding claim 20, Maranville discloses that the assembly (10) is thermally insulated
from an outer skin of the transportation device (16) (by air channels (63) and members (20)).
	Regarding claim 21, Maranville discloses that the assembly (10), except for the thermal
interface (62), is thermally insulated from the transportation device (16) (by air channels (63)
and members (203)).
	Regarding claims 25 and 26, Maranville discloses that that the thermally conductive segment includes thermally well-conducting material/at least one heat pipe (80).
	Regarding claim 28, Maranville discloses a headliner (par. [0021]) that is situated between the assembly (10) and a passenger compartment (24) of the vehicle and that is air permeable and/or is provided with thermally conductive surface areas (par. [0021]).
Regarding claim 34, the claimed data connection (exchange) of the surrounding sensor (28) is inherently present in Maranville in order for said sensor (LIDAR) to be able to operate (par. [0017]).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive, because they are conclusory and just broadly state that the amended claims do not read on the prior art. However, as explained in the body of the rejection above, the claims, as best understood, continue to read on the art of record.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835